ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection  dated 05/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record John C. Brosky on July 29, 2022.
Instructions to amend the application (which are also listed in the pdf formatted document titled “ClaimAmendements16781068_July29_2022”) were as follows:
Claims 1-8, 18-28 to be amended as follows:

Claim 1 (Currently Amended).  A multi-balloon catheter, comprising:
the catheter having a proximal end portion, a central portion and a non-branching distal end portion;
a plurality of lumens positioned in association with the catheter extending from the proximal end portion of the catheter;
a central main lumen extending coaxially along the central portion towards the distal end portion;
one of the plurality of lumens being a central lumen coaxially disposed within the central main lumen and extending from the proximal end portion to the distal end portion; 
a plurality of inflatable balloons positioned in association with the central portion of the catheter, the plurality of inflatable balloons being in communication with respective ones of at least the remainder of the plurality of lumens and configured to enable filling the plurality of inflatable balloons with an inflation medium to enable selectively inflating and deflating at least one of the plurality of inflatable balloons independently of at least one of the remainder of the plurality of inflatable balloons to selectively position and/or stabilize the catheter in a cavity for a treatment, at least one a length of the catheter in a non-overlapping contiguous arrangement on a common longitudinal axis of the catheter; and
a secondary treatment balloon communicatively associated with the distal end portion of the catheter via a connector and being in communication with central lumen, the central lumen being configured to receive and selectively provide the secondary treatment balloon with at least one of the treatment medium or the contrast medium for the treatment 
wherein the distal end portion of the catheter has a tip at a distal end, the secondary treatment balloon ,
wherein the central lumen extends through the tip of the catheter to the secondary treatment balloon via the connector to deliver the at least one of the treatment medium or the contrast medium through the central lumen and through the connector to the secondary treatment balloon for the treatment, and 
wherein the secondary treatment balloon comprises one or more of at least one first secondary treatment lumen and at least one second secondary treatment lumen to facilitate delivery of the at least one of the treatment medium or the contrast medium, and the at least one second secondary treatment lumen extends generally longitudinally into the secondary treatment balloon.

Claim 2 (Cancelled).  

Claim 3 (Currently Amended).  The multi-balloon catheter according to claim 1, wherein 

each first secondary treatment lumen is is the central lumen is 
each second secondary treatment lumen is is communicatively connected with the central lumen is 

Claim 4 (Currently Amended).  The multi-balloon catheter according to claim 3, wherein:
the at least one said first secondary treatment lumen has a generally spiral configuration[[,]] 


Claim 5 (Currently Amended).  The multi-balloon catheter according to claim 1, wherein the secondary treatment balloon comprises:
an outer secondary treatment balloon being in communication with at least one of the remainder of the plurality of lumens of the secondary treatment balloon for the treatment; and
an inner secondary treatment balloon being in communication with at least one of the remainder of the plurality of lumens and the central lumen and or the contrast medium for the treatment or enable selective inflation or deflation of the inner secondary treatment balloon for the treatment.

Claim 6 (Currently Amended).  The multi-balloon catheter according to claim 5, wherein 

each first secondary treatment lumen is is the central lumen is 
	each second secondary treatment lumen is is the central lumen is 

Claim 7 (Currently Amended).  The multi-balloon catheter according to claim 6, wherein:
the at least one said first secondary treatment lumen has a generally spiral configuration[[,]] 


Claim 8 (Cancelled).  

Claim 18 (Currently Amended).  A multi-balloon catheter, comprising:
the catheter having a proximal end portion, a central portion and a non-branching distal end portion;
a plurality of lumens associated with the catheter extending from the proximal end portion of the catheter;
a central main lumen extending coaxially along the central portion towards the distal end portion;
one of the plurality of lumens being a central lumen coaxially disposed within the central main lumen and extending from the proximal end portion to the distal end portion; 
a plurality of inflatable balloons associated with the central portion of the catheter, the plurality of inflatable balloons each being configured to be filled with an inflation medium to enable selectively inflating and deflating of at least one of the plurality of inflatable balloons independently of at least one of the remainder of the plurality of inflatable balloons to selectively position and/or stabilize the catheter in a cavity for a treatment, at least one plurality of inflatable balloons further including at least one corresponding lumen of the plurality of lumens configured to respectively receive a treatment medium or a contrast medium for the treatment, each of the plurality of inflatable balloons being arranged in a longitudinal direction along a length of the catheter in a non-overlapping contiguous arrangement on a common longitudinal axis of the catheter;
a secondary treatment balloon communicatively associated with the distal end portion of the catheter via a connector and being in communication with the central lumen central lumen being configured to receive and selectively provide the secondary treatment balloon with at least one of the treatment medium or the contrast medium for the treatment ,
wherein the distal end portion of the catheter has a tip at a distal end, the secondary treatment balloon surrounding the tip or disposed past the tip,
wherein the central lumen extends through the tip of the catheter to the secondary treatment balloon via the connector to deliver the at least one of the treatment medium or the contrast medium through the central lumen and through the connector to the secondary treatment balloon for the treatment,
wherein the secondary treatment balloon comprises one or more of at least one first secondary treatment lumen having a generally spiral configuration and at least one second secondary treatment lumen, the at least one second secondary treatment lumen extending generally longitudinally in an interior central portion of the secondary treatment balloon, each first secondary treatment lumen and each second secondary treatment lumen respectively communicating with a corresponding one of the plurality of lumens to facilitate delivery of the at least one of the treatment medium or the contrast medium; and
a multi-balloon inflator having a plurality of connectors respectively associated with the plurality of lumens, the plurality of connectors being configured to selectively inflate or deflate the plurality of inflatable balloons and the secondary treatment balloon and to selectively provide one or more of the plurality of inflatable balloons and the secondary treatment balloon with the treatment medium or the contrast medium for the treatment.

Claim 19 (Currently Amended).  A treatment balloon for a catheter, comprising:
a secondary treatment balloon configured to be communicatively associated with a distal end portion of a catheter, the distal end portion of the catheter having a tip at a distal end, the secondary treatment balloon 
at least one secondary treatment lumen positioned in association with the secondary treatment balloon, each secondary treatment lumen configured to be respectively communicatively connected with a respective said corresponding lumen of the one or more lumens associated with the catheter and being configured to respectively receive and selectively provide the secondary treatment balloon with at least one of the treatment medium or the contrast medium for the treatment; 
a connector for selectively connecting the secondary treatment balloon to the catheter to deliver the at least one of the treatment medium or the contrast medium through the connector to the secondary treatment balloon for the treatment;
wherein the secondary treatment balloon comprises:
an outer secondary treatment balloon; and
an inner secondary treatment balloon;
wherein the at least one secondary treatment lumen comprises:
at least one first secondary treatment lumen having a generally spiral configuration; and 
at least one second secondary treatment lumen extending generally longitudinally into the secondary treatment balloon;
wherein each first secondary treatment lumen is positioned in association with a periphery of the inner secondary treatment balloon, each first secondary treatment lumen is configured to be respectively communicatively connected with at least one respective said corresponding lumen of the one or more lumens associated with the catheter and is configured to receive and selectively provide the inner secondary treatment balloon with the at least one of the treatment medium or the contrast medium for the treatment; and
wherein each second secondary treatment lumen is positioned inside the inner secondary treatment balloon, each second secondary treatment lumen is configured to be respectively communicatively connected with at least one respective said corresponding lumen of the one or more lumens associated with the catheter and is configured to receive and selectively provide the inner secondary treatment balloon with the at least one of the treatment medium or the contrast medium for the treatment.

Claim 20 (Cancelled).  

Claim 21 (Currently Amended).  The treatment balloon for the catheter according to claim 19 [[20]], wherein:

the at least one said second secondary treatment lumen extends generally longitudinally in an [[the]] interior central portion of the inner secondary treatment balloon.

Claim 22 (Cancelled).  

Claim 23 (Cancelled).  

Claim 24 (Currently Amended).  The treatment balloon for the catheter according to claim 19, wherein 
[[an]] the outer secondary treatment balloon is configured to be in communication with at least one of the secondary treatment balloon for the treatment[[;]] , and
[[an]] the inner secondary treatment balloon is configured to be in communication with at least one 

Claim 25 (Cancelled).  

Claim 26 (Cancelled).  

Claim 27 (Cancelled).  

Claim 28 (Cancelled).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1 and independent Claim 18, the prior art of record fails to disclose or render obvious a multi-balloon catheter including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited by the Applicants in respective independent Claim 1 and Claim 18. 
As per independent Claim 19, the prior art of record fails to disclose or render obvious a treatment balloon for a catheter including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited by the Applicants in independent Claim 19. 
The criticality of the features as recited in allowable claims which is also disclosed in instant application specification at least [0002], [0007-0008], [0042-0056], [0059] is that  the [a] dual double balloon catheter facilitates [i] delivering a radiation dose to a patient within cavities such as the esophagus or stomach, [ii] measuring the inter images of internal organs and [iii] removing human waste while providing an easy connection module; [b] the distal end portion tip provides or includes an extraction opening that can be used for drawing human fluid material such as urine, pus, blood, fat cells, malignant tissue, etc. from a treatment cavity for or in conjunction with a treatment, [c] the multiple treatment lumens associated with a distal treatment balloon selectively enable delivery of a plurality of treatments, procedures, or other therapeutic purposes, such as for delivery of radiation therapy, delivery of contrast agents for imaging or mapping a location, delivery of various therapeutic agents, etc. for example, using distal secondary treatments balloons associated with the catheter.
Prior art US 20050027157 A1 to Winkler, Rance A. et al.  discloses a system and method for the treatment of spinal metastases comprising a locking mechanism that is used to connect a plurality of catheters.
Prior art US 20090209805 A1 to Lubock; Paul et al. discloses devices and methods for treatment of tissue surrounding a body cavity or other intracorporeal site, such as after removal of tissue as in cancer. Lubock’s device includes an elongated shaft with an inner lumen extending from a proximal shaft portion to the treatment location in the distal shaft portion configured to guide a treatment agent such as a radiation source to the treatment location. Additionally, the device has a cavity filling member such as balloon on the distal shaft portion which surrounds at least in part the treatment location and which is configured to at least partially fill the cavity or intracorporeal site to be treated. The device may also be provided with one or more vacuum lumens within the elongated shaft which are configured to be in communication with a vacuum source at a proximal end thereof and in communication with one or more exterior vacuum ports in the distal shaft portion. By applying a vacuum to the body cavity or other intracorporeal site, tissue surrounding the cavity filling member can be made to conform to the exterior of the cavity filling member so as to provide a more uniform irradiation of tissue surrounding the cavity or intracorporeal site.  Application of a vacuum within the inner lumen may also be employed to aspirate fluid in the cavity or other site through the one or more vacuum ports.
Prior art of record, US 5720717 A to D'Andrea; Mark A.  discloses therapeutic procedures and devices used during radiation therapy consisting of [a] a catheter with a therapeutic balloon positioned along at least a portion of its length; [b] radiotherapeutic members, tubes or elongated rods for containing radioactive material that are engaged by and move with the therapeutic balloon when it is expanded. The catheter and therapeutic balloon assembly is intended to be inserted into living body cavities through existing body orifices. Once the catheter and its therapeutic balloon are inserted in the prescribed manner into the body cavity, the balloon is inflated to move and hold the radioactive material into desired radiation treatment position within the body cavity during radiation therapy.
Prior art US 20050101824 A1 to Stubbs, James B. discloses an interstitial brachytherapy apparatus and method for delivering and monitoring radioactive emissions delivered to tissue surrounding a resected tissue cavity. The brachytherapy device including a catheter body member having a proximal end, a distal end, and an outer spatial volume disposed proximate to the distal end of the body member. A radiation source is disposed in the outer spatial volume and a treatment feedback sensor is provided within or on the catheter device to measure the radiation dose delivered from the radiation source.
Prior art US 20060173233 A1 to  Lovoi; Paul A. discloses applicators for ionizing radiation therapy and their methods of use for preparation of precise treatment plans and for quantitative assessment of therapy delivered to natural or surgically-created, intra-corporeal cavities or lumina. Feedback capability is provided for timely treatment control and for verification of treatment to plan using sensors including MOSFET sensors on or within the catheter applicators.
Prior art US 5623940 A to Daikuzono; Norio discloses a catheter apparatus that has an information detecting sensor which is capable of positively controlling an intended treatment effect at a selected position at which laser energy is irradiated, to treat conditions such as solidification or necrosis of tissue.
Prior art US 20110034976 A1 to Mon; John et al. discloses a method and apparatus of treating tissue adjacent a bodily conduit using thermotherapy, while preventing obstructions of the bodily conduit due to edema, that includes injection of a drug-encapsulated within a heat-sensitive carrier, such as a liposome, within a region of tissue to be treated. The heat produced by the energy-emitting source heats a portion of the tissue surrounding the bodily conduit to a temperature of approximately 43.degree. C. for a time sufficient to destroy the heated portion of the tissue. In addition, the heat produced by the energy-emitting source activates the heat-sensitive carrier to activate the release of the encapsulated drug and the drug targets the tissue to be heated. The focused energy of the energy-emitting source together with the compression acting on the target area can assist in delivering drugs to the target area so that a natural stent has a long term efficacy. However, connection module as claimed is not disclosed by Mon et al.
Prior art of record, US 20090082609 A1 to Condado; Jose Antonio discloses  multi-balloon, multi-functional catheter apparatus and methods for treatments to be used from inside conduits or biological pathways such as urinary tracts and gastrointestinal ducts. Multi-purpose catheters and catheter systems using structures including guide wires and balloons, and radioactive sources. 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 1, 18, and 19 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 3-7, 9-17 which depend upon independent base claim 1, dependent claims 3-7, 9-17 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 21 and 24 which depend upon independent base claim 19, dependent claims 21 and 24 are allowable due to their direct/indirect dependency on allowable base claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            July 29, 2022